375 U.S. 216 (1963)
BROTHERHOOD OF MAINTENANCE OF WAY EMPLOYEES ET AL.
v.
UNITED STATES ET AL.
No. 510.
Supreme Court of United States.
Decided December 9, 1963.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN.
Clarence M. Mulholland, Richard R. Lyman, Edward J. Hickey, Jr., William G. Mahoney and Harry A. Carson for appellants in No. 510. Charles S. Rhyne, Edward D. Means, Jr. and Alfred J. Tighe for appellants in No. 511.
Solicitor General Cox for the United States, and Robert W. Ginnane and Fritz R. Kahn for the Interstate Commerce Commission, appellees.
Edward K. Wheeler, Hewitt S. Biaett, Robert G. Seaks and Kenneth H. Ekin for appellee carriers.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
NOTES
[*]  Together with No. 511, Brotherhood of Railway & Steamship Clerks, Freight Handlers, Express & Station Employees et al. v. United States et al., also on appeal from the same Court.